Citation Nr: 1549067	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction in rating for asbestosis from 60 percent to 50 percent was proper.

2.  Entitlement to an increased rating for asbestosis.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities TDIU.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

To the extent that the Veteran's claim for an increased evaluation is affected by whether the rating reduction for the disability was proper, the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other.)  In the present case, the Veteran's seeks an increased evaluation without regard to whether the reduction was proper.  Simply put, whether the Veteran's asbestosis is evaluated at 50 percent disabling or 60 percent disabling, he is seeking a higher evaluation.  As such, the Board has characterized the Veteran's claim for an increased evaluation as stated on the title page.  

The issues of entitlement to a higher rating for asbestosis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Following a VA examination in March 2010, the RO reduced the Veteran's rating for asbestosis to 50 percent.

2.  The April 2010 rating decision and April 2014 statement of the case were made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

The reduction of the disability rating for asbestosis from 60 percent to 50 percent was improper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.10, 4.13, 4.97, DC (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks restoration of the 60 percent rating for his asbestosis.  Historically, in an October 2006 rating decision, the RO increased the rating for the disability to 60 percent, effective March 9, 2006.  In an April 2010 rating decision, the RO reduced the rating to 50 percent, effective March 17, 2010.  In doing so, the RO observed that the Veteran's combined disability rating remained 60 percent, effective March 9, 2006.

The requirements of 38 C.F.R. § 3.105(e) do not apply, however, where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  VAOPGCPREC 71-91; see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

Here, the 60 percent rating was not in effect for five years or more.  Thus, a rating reduction is warranted where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014).

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

Here, because there was not improvement actually reflected in the Veteran's ability to function under the ordinary conditions of life and work, the reduction was void ab initio, and the 60 percent rating must be restored effective March 17, 2010.  The Board is remanding entitlement in excess of 60 percent in the remand below.


ORDER

The reduction of the rating for the Veteran's asbestosis from 60 percent disabling to 50 percent disabling effective March 17, 2010, was not proper; the 60 percent rating is restored, effective March 17, 2010.


REMAND

Regarding the issues of increased evaluation for asbestosis and TDIU, the Board notes that resolution of these issues is dependent on whether the Veteran's COPD is secondary to his asbestosis.  Here, in May 2014 the Veteran challenged the RO's April 2014 rating decision.  As the RO has not yet issued a Statement of the Case regarding the issue of entitlement to service connection for COPD secondary to asbestosis, the issue is not before the Board.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer further consideration and remand the related claims pending resolution of the pending claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case regarding the issue of entitlement to service connection for COPD as secondary to asbestosis.

2.  Thereafter, readjudicate the Veteran's claims for increased evaluation for asbestosis and TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  If indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


